Citation Nr: 1507269	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus.

2.  Entitlement to service connection for bilateral foot sprains.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at Travel Board hearing in June 2014.  A transcript of that hearing is of record. 

The United States Court of Appeals for the Federal Circuit has held that claims that are based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2014).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  In a July 2010 rating decision, the RO denied the Veteran's request to reopen the claim of service connection for bilateral foot sprains, claimed as foot injury.  Thereafter, in March 2011, the Veteran filed a claim for bunions (hallux valgus).  In the July 2011 rating decision, the RO erroneously treated the claim as being a request to reopen the previously denied claim for foot sprains, rather than a new claim for bunions, which had not been previously addressed.  Thus, such issue has been characterized on the cover page accordingly.

Moreover, at the time of the September 1994 denial of service connection for bilateral foot sprains, it was indicated that only the separation examination was available.  As additional service treatment records have been received since that time, the claim for service connection for bilateral foot sprains will be considered on the merits.  38 C.F.R. § 3.156(b).

For the reasons explained below, the issue of service connection for bilateral foot strains, to include osteoarthritis, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's bilateral hallux valgus had its onset in service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hallux valgus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that her currently diagnosed bilateral hallux valgus developed in service due to wearing the shoes and boots required of her uniforms.

In this case, the medical evidence shows that the Veteran has been diagnosed with bilateral hallux valgus.  Thus, the remaining question before the Board is whether such disability is related to service.  

The Veteran's service treatment records show that in March 1989 she was seen for complaints of pain on the ball of both feet for three years.  There was mild edema.  X-rays were negative.  The clinician also noted pronation and " HAV" (hallux abducto valgus), along with an assessment of capsulitis secondary to high heel shoes.  Thereafter, a June 1993 separation examination and report of medical history noted a history of foot pain for two years.  The Veteran marked the box   that indicated a history of foot trouble.  After service, VA treatment records starting in 2009 show treatment for hallux valgus.  The records reflect that the Veteran reported onset of the condition in service.   

The Veteran underwent a VA examination in July 2010.  The examiner diagnosed right and left feet hallux valgus deformity and osteoarthritis.  The examiner reported that she was unable to provide a medical opinion as to whether the claimed disorders were caused by wearing boots and high heels during service without resort to mere speculation.  The examiner noted that although there were complaints of foot pain in service, there was no radiographic evidence of hallux valgus during service.  The opinion fails to acknowledge the March 1989 clinical treatment record that noted "HAV" with associated foot complaints.  As the July 2010 VA examiner's opinion is not conclusive in nature and is not supported by a well-reasoned rationale, the Board accords it little probative value. 

By contrast, the Veteran's treating physician and VA Chief of Podiatry rendered   an opinion that unequivocally supports the Veteran's contentions.  In a statement  in February 2012, the podiatrist reported having reviewed the Veteran's service treatment records and noted that in March 1989 she presented with complaints of a bunion (HAV).  The podiatrist noted that the medical evidence was thus consistent with the Veteran's reported history of developing bunions in service, due to wearing the required military gear, which remained symptomatic since service.  The podiatrist opined that that the Veteran's foot condition/pain was at least as likely as not caused by her military service.  

In sum, there is in-service notation of hallux valgus and competent medical evidence that links the Veteran's current bilateral hallux valgus to service.  Accordingly, after resolving all doubt in the Veteran's favor, the claim for service connection for bilateral hallux valgus is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hallux valgus is granted.


REMAND

Upon review, the Board finds that additional development is needed prior to adjudication of the claim for service connection for residuals of bilateral feet sprains, to include osteoarthritis.  

On VA examination in July 2010 the examiner diagnosed right and left feet osteoarthritis but was unable to provide an opinion as to whether the claimed disorders were caused by wearing boots and high heels during service without resort to mere speculation.  However, it does not appear the examiner fully considered the March 1989 service treatment record noting complaints of pain on the ball of both feet for three years.  There was mild edema but X-rays were negative.  The clinician assessed capsulitis secondary to high heel shoes.  As the opinion from the treating podiatrist does not address it remains unclear to the Board whether the Veteran currently suffers from residuals of bilateral feet sprains, a remand for another VA examination and opinion is necessary to fully and fairly assess the merits of her claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated after March 2014.  If the requested records cannot be obtained, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA foot examination.     The claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current  right and left feet disorders (other than hallux valgus) diagnosed on examination.  

As to each diagnosed right and left foot disability other than hallux valgus, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that such disorder, to include osteoarthritis of the feet, arose in service or is causally related to service, to include the foot complaints noted therein and wearing military boots and high heels during service. The examiner should explain the reasons for any opinion reached.  

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the above has been completed to the extent possible, the AOJ should readjudicate the claim for service connection.  If the benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


